Citation Nr: 0503278	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  96-48 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for back 
disability.  

2.  Entitlement to an increased rating for the post-operative 
residuals of a laceration of the right wrist with injury of 
the superficial branch of the radial nerve, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
July 1970 and from March 1974 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1996 and March 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The Board notes that the veteran also initiated an appeal of 
a denial of a permanent and total rating for pension 
purposes, but this matter was resolved by the RO's December 
1997 rating decision granting this benefit.

On two occasions the veteran requested hearings before a 
member of the Board at the RO.  Thereafter, in signed 
statements received at the RO in March 1998 and March 2004, 
he canceled the hearings.  Neither he nor his representative 
has since requested that the hearing be rescheduled.  

The veteran's claim for an increased rating is addressed the 
remand following the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed with respect to the issue 
decided herein.

2.  In a December 1997 unappealed rating decision, the RO 
denied the veteran's application to reopen a claim for 
service connection for back disability.

3.  The evidence received since the December 1997 decision is 
either cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for back 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  However, nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f).  Although the rule is 
generally effective November 9, 2000, the amended definition 
of new and material evidence, codified at 38 C.F.R. § 
3.156(a) (2004), is not liberalizing. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629.  As such, they are not applicable to the 
appellant's claim to reopen, which was received in December 
2000, before that date.

Review of the record reflects that prior to adjudicating the 
veteran's claim to reopen in March 2002, the RO sent letters 
to the veteran in March and April 2001.  In these letters, 
the RO informed the veteran of the evidence and information 
necessary to substantiate his claim to reopen, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  Although the RO did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence necessary to 
substantiate his claim and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Accordingly, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).    

The record reflects that the veteran has submitted evidence 
in support of his claim to reopen but has not identified any 
available, outstanding evidence that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such outstanding evidence.  Although the veteran has 
not been afforded a VA examination in response to his claim 
to reopen, neither the VCAA nor the implementing regulations 
require that an examination be afforded prior to the receipt 
of new and material evidence to reopen the claim.  Therefore, 
the Board concludes that no further action is required to 
comply with VA's duty to assist the veteran.

B.  Analysis 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Entitlement to service connection for a low back disability 
was initially denied on the merits by RO rating decision of 
November 1984, on the basis that dorsal kyphosis existed 
prior to the veteran's entrance onto active duty, this 
condition was not aggravated by active duty, and no other 
back disorder was incurred or aggravated during active duty.  
Thereafter, the veteran attempted to reopen his claim.  The 
last unappealed rating decision denying his claim to reopen 
is dated in December 1997.  The evidence of record at that 
time included DD 214's, service medical records, VA and 
private medical records, a newspaper article, and statements 
of the veteran.  The medical evidence documented the presence 
of chronic back problems many years after the veteran's 
discharge from service but included no medical evidence of a 
nexus between the veteran's back problems and his active 
service.  In his statements, the veteran alleged that he 
injured his back in service in 1969, received therapy for the 
injury, and continued to have back problems following 
service.

The evidence received since the December 1997 rating decision 
includes excerpts of the service medical records and a copy 
of form DD 214, later medical evidence of back disability, 
and statements of the veteran alleging that he incurred a 
back injury in 1969.  This evidence is cumulative or 
redundant of the evidence previously of record.  Otherwise, 
the evidence added to the record does not pertain to the 
veteran's back.  Therefore, it is not so significant that it 
must be considered in order to fairly consider the merits of 
the veteran's claim.  Accordingly, the Board concludes that 
new and material evidence has not been presented to reopen 
the veteran's claim.  


ORDER

New and material evidence not having been presented, 
reopening of the claim seeking service connection for back 
disability is denied.


REMAND

The VCAA and the implementing regulations are applicable to 
the veteran's claim for an increased evaluation for the 
residuals of a laceration of the right wrist.  

The Board notes that the veteran perfected an appeal of an 
August 1996 rating decision denying his claim for an 
increased evaluation for the residuals of a right wrist 
laceration and for a permanent and total rating for pension 
purposes.  During the pendency of this appeal, the veteran 
was granted a permanent and total rating for pensions 
purposes and thereafter cancelled a scheduled hearing because 
of this grant.  A March 1999 conference report raises the 
question of whether the veteran intended to withdraw his 
appeal on the increased evaluation issue as well.  The 
representative was to clarify this matter.  

An April 1999 report of contact completed by the veteran's 
representative indicates that the veteran told him that he 
was satisfied but the veteran had not responded in writing to 
the representative's inquiry.  Based on this report of 
contact, the RO concluded that the veteran had withdrawn his 
appeal for an increased evaluation.  The Board does not agree 
with this determination.  In this regard, the Board notes 
that an appeal can only be withdrawn on the record at a 
hearing or in writing.  See 38 C.F.R. § 20. 204.  The RO did 
not grant an increased evaluation for the service-connected 
disability, the representative did not purport to withdraw 
the veteran's appeal on this issue, and there is nothing in 
writing from the veteran indicating his intent to withdraw 
his appeal on this issue.  

The Statement of the Case issued to the veteran in July 2002 
incorrectly informs him that the rating decision at issue is 
a March 2002 rating decision rather than the August 1996 
rating decision.  Moreover, although the RO provided the VCAA 
notice required in response to the veteran's claim to reopen, 
it has not provided the veteran with the VCAA notice required 
in response to his claim for an increased evaluation.  
Specifically, it has not adequately informed him of the 
evidence and information necessary to substantiate this 
claim.

In a statement received in February 1997, the veteran 
reported that he had been examined by his family physician, 
Dr. Doak.  Dr. Doak's records are not in the claims file.  
Since it appears that they may include treatment for the 
right wrist disability, they should be obtained.

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of the service-
connected disability in January 2002.  The VA examiner 
concluded that the veteran's disability was unchanged; 
however, the examiner did not provide an opinion concerning 
the degree of severity of the veteran's neurological 
impairment or even render a diagnosis.  Therefore, the 
examination report is not adequate for rating purposes.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:

1.  The RO should provide the veteran 
with the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
specifically in response to his claim for 
an increased evaluation for residuals of 
a laceration of the right wrist, to 
include notice that he should submit any 
pertinent evidence in his possession and 
should either submit any medical records, 
not already of record, to include records 
of Dr. Doak, pertaining to treatment or 
evaluation of the disability during the 
period from 1995 to the present or 
provide the RO with the information and 
any authorization necessary to enable the 
RO to obtain the records on his behalf.    

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, including all pertinent VA 
treatment records from January 2002 to 
the present.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
residuals of a laceration of the right 
wrist with injury of the superficial 
branch of the radial nerve.  The claims 
folders must be made available and 
reviewed by the examiner.  Any indicated 
tests and studies should be performed.  
All current residuals, to include scars, 
and all resulting functional impairment 
should be identified.  In addition, the 
examiner should provide an opinion as to 
whether the radial nerve impairment is 
mild, moderate or severe, and an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  The RO should then readjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


